

115 HR 2285 IH: School-Based Respiratory Health Management Act
U.S. House of Representatives
2017-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2285IN THE HOUSE OF REPRESENTATIVESMay 2, 2017Mr. Roe of Tennessee (for himself and Mr. Hoyer) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to increase the preference given, in awarding certain allergies and reversible lower airway disorders-related grants, to States that allow trained school personnel to administer rescue medications for allergies and reversible lower airway disorders, and for other purposes. 
1.Short titleThis Act may be cited as the School-Based Respiratory Health Management Act. 2.Additional preference to certain States that allow trained school personnel to administer rescue medications for allergies and reversible lower airway disordersSection 399L(d) of the Public Health Service Act (42 U.S.C. 280g(d)) is amended— 
(1)in paragraph (1)— (A)by amending subparagraph (F) to read as follows: 
 
(F)School personnel administration of rescue medications for allergies and reversible lower airway disordersIn determining the preference (if any) to be given to a State under this subsection, the Secretary shall give additional preference to a State that provides to the Secretary the certification described in subparagraph (G) and that requires that each public elementary school and secondary school in the State— (i)has in place a plan for having on the premises of the school during all operating hours of the school a school nurse or one or more other individuals who are trained personnel of the school; and 
(ii)has in place under the direction of a school nurse a comprehensive school-based allergies and reversible lower airway disorders management program that includes— (I)a method to identify all students of such school with a diagnosis of allergies and reversible lower airway disorders; 
(II)an individual student allergies and reversible lower airway disorders action plan for each student of such school with a diagnosis of allergies and reversible lower airway disorders; (III)allergies and reversible lower airway disorders education for school staff who are directly responsible for students who have been identified as having allergies or reversible lower airway disorders, such as education regarding basics, management, trigger management, and comprehensive emergency responses with respect to allergies and reversible lower airway disorders; 
(IV)rescue medications for allergies or reversible lower airway disorders and emergency policies that are specific to the school; (V)efforts to reduce the presence of environmental triggers of allergies and reversible lower airway disorders; and 
(VI)a system to support students with a diagnosis of allergies or reversible lower airway disorders through coordination with family members of such students, primary care providers of such students, and others as necessary.; and (B)in subparagraph (G), by inserting or rescue medication for allergies or reversible lower airway disorders to a student reasonably believed to have a diagnosis of allergies or reversible lower airway disorders, after to a student reasonably believed to be having an anaphylactic reaction; and 
(2)in paragraph (3)— (A)in subparagraph (C)— 
(i)by striking The term and inserting (i) The term; and (ii)by adding at the end the following new clause: 
 
(ii)The term rescue medications for allergies and reversible lower airway disorders includes at least short-acting bronchodilators.; and (B)in subparagraph (E)— 
(i)in the matter preceding clause (i), by inserting , such as the school nurse after individual; (ii)in clause (i)— 
(I)by inserting school nurse or before principal; and (II)by inserting and rescue medications for allergies and reversible lower airway disorders before on a voluntary basis; 
(iii)in clause (ii), by inserting and rescue medications for allergies and reversible lower airway disorders before the semicolon; and (iv)in clause (iii), by inserting and rescue medications for allergies and reversible lower airway disorders before meets appropriate medical standards. 
